DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/21/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-4 are considered to be indefinite because it is unclear as to between which parts the “positional gap” is referring to.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. 2006/0034637.)
Regarding claim 1, Kim (fig. 2) discloses a process cartridge 200 comprising a frame 230 including a photosensitive drum 232; and a drum coupling 112 (fig. 6) configured to rotate the photosensitive drum; and a housing 210 configured to accommodate toner therein, the housing including a developing roller 212 (par. 35); and a developing coupling 280 configured to rotate the developing roller (par. 41-45), wherein the housing is movable relative to the frame between a first position (i.e. developing roller 212 contacting drum 232, fig. 2, par. 51) and a second position (i.e. developing roller 212 separating drum 232, fig. 3, par. 52), wherein a first distance between a surface of the developing roller and a surface of the photosensitive drum in a case where the housing is at the first position (fig. 2) is closer to a second distance between the surface of the developing roller and the surface of the photosensitive drum in a case where the housing is at the second position (fig. 3), and wherein at least one of the developing coupling 280 is configured to permit a positional gap (see fig. 5a and 5b, fig. 6) within a predetermined range between the developing coupling and the drum coupling (see gap between 280 and 112, fig. 6.)  

Regarding claim 3, Kim discloses wherein the drum coupling is configured to permit a positional gap with the developing coupling within a predetermined range (see gap between 280 and 112, fig. 6.)  
Regarding claim 4, Kim discloses wherein both of the developing coupling and the drum coupling are configured to permit a positional gap within a predetermined range (see gap between 280 and 112, fig. 6.)  
Regarding claim 5, Kim discloses wherein the surface of the developing roller is in contact with the surface of the photosensitive drum in a case where the housing is at the first position (fig. 2), and wherein the surface of the developing roller is spaced apart from the surface of the photosensitive drum in a case where the housing is at the second position (fig. 3.)  
Regarding claim 6, Kim discloses wherein the developing coupling is an Oldham coupling (par. 44.)  
Regarding claim 7, Kim discloses wherein the drum coupling can be an Oldham coupling (par. 57.)
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG X NGO/Primary Examiner, Art Unit 2852